Title: From Thomas Jefferson to Edward Travis, 10 April 1781
From: Jefferson, Thomas
To: Travis, Edward



Sir
In Council April 10th. 1781

I am to ask the favor of you to proceed to examine James and Appomatox Rivers for a swift sailing lookout boat and to treat for such one as you find sailed to that purpose. A vessel equipped for instant Service is what is wanting, and we should be glad to take the Men also into Service, as the Money the Terms of purchase be accordingly. Be pleased to report the Terms proposed before you conclude them. I am &c,

T. J.

